                                                                                                                  1 Anthony S. Petru, Esq. (State Bar No. 91399)
                                                                                                                      Carole M. Bosch, Esq. (State Bar No. 239790)
                                                                                                                  2 HILDEBRAND, McLEOD & NELSON LLP
                                                                                                                      Westlake Building
                                                                                                                  3 350 Frank H. Ogawa Plaza, 4th Floor
                                                                                                                      Oakland, CA 94612
                                                                                                                  4 TEL:    (510) 451-6732
                                                                                                                      FAX: (510) 465-7023
                                                                                                                  5
                                                                                                                      Attorney for Plaintiff
                                                                                                                  6 ARTHUR JACQUEZ

                                                                                                                  7                            UNITED STATES DISTRICT COURT
                                                                                                                  8                EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
                                                                                                                  9
                                                                                                                      ARTHUR JACQUEZ,                               )       CASE NO. 2:18-CV-02825-JAM-CKD
                                                                                                                 10                                                 )
                                                                                                                                        Plaintiff,                  )       The Honorable John A. Mendez
                                                                                                                 11                                                 )
HILDEBRAND, MCLEOD & NELSON, INC.




                                                                                                                      vs.                                           )       NOTICE OF CONDITIONAL
                                                                                                                 12                                                 )       SETTLEMENT AND JOINT
                                                       350 FRANK H. OGAWA PLAZA, FOURTH FLOOR




                                                                                                                      UNION PACIFIC RAILROAD                        )       STIPULATION AND ORDER
                                                                                                                 13   COMPANY, a corporation,                       )       STAYING THE CASE
                                                             OAKLAND CALIFORNIA 94612-2006




                                                                                                                                                                    )
                                    ATTORNEYS AT LAW
                                                                  WESTLAKE BUILDING




                                                                                                                                        Defendant.                  )
                                                                                                (510) 451-6732




                                                                                                                 14
                                                                                                                                                                    )
                                                                                                                 15
                                                                                                                      TO THE COURT, ALL PARTIES, AND COUNSEL OF RECORD:
                                                                                                                 16
                                                                                                                                 Plaintiff ARTHUR JACQUEZ and Defendant UNION PACIFIC RAILROAD
                                                                                                                 17
                                                                                                                      COMPANY (“Parties”) entered into a confidential conditional settlement agreement,
                                                                                                                 18
                                                                                                                      subject to Mr. Jacquez’s progression though standard return-to-work processes applicable
                                                                                                                 19
                                                                                                                      to all similarly situated employees returning to work following an extended leave of
                                                                                                                 20
                                                                                                                      absence.
                                                                                                                 21
                                                                                                                                 Pursuant to the terms of the Settlement Agreement, Plaintiff will request
                                                                                                                 22
                                                                                                                      dismissal of this entire action upon satisfaction of the conditions set forth therein.
                                                                                                                 23
                                                                                                                                 In light of this conditional settlement, the Parties, by and through their respective
                                                                                                                 24
                                                                                                                      counsel, stipulate and agree as follows:
                                                                                                                 25
                                                                                                                                 WHEREAS, the Parties have agreed to settle the matter in accordance with the terms
                                                                                                                 26
                                                                                                                      set forth in the Settlement Agreement, including standard return-to-work processes;
                                                                                                                 27
                                                                                                                                 WHEREAS, the Parties anticipate they will know within ninety (90) days of the
                                                                                                                 28
                                                                                                                                                                        1
                                                                                                                                                                                Notice of Conditional Settlement and Joint
                                                                                                                                                                                Stipulation and [Proposed] Order Staying
                                                                                                                      2:18-cv-02825                                             the Case
                                                                                                                  1   filing of this notice and stipulation whether the conditions of the settlement agreement are
                                                                                                                  2   satisfied;
                                                                                                                  3                WHEREAS, the parties stipulate respectfully that the Court stay this case with
                                                                                                                  4 the understanding that Plaintiff will file a request for dismissal of the action following

                                                                                                                  5 completion of the conditional terms of settlement; in the event that the settlement

                                                                                                                  6 conditions are not completed within the time agreed by the Parties, Plaintiff will request a

                                                                                                                  7 further case management conference to set new case management deadlines.

                                                                                                                  8                NOW THEREFORE, the Parties stipulate and respectfully request that the Court
                                                                                                                  9 stay the case for ninety (90) days.

                                                                                                                 10
                                                                                                                      DATED: March 12, 2019                         HILDEBRAND, McLEOD & NELSON LLP
                                                                                                                 11
HILDEBRAND, MCLEOD & NELSON, INC.




                                                                                                                                                                    By:    /s/ Carole M. Bosch
                                                                                                                 12                                                        CAROLE M. BOSCH
                                                                                                                                                                           Attorneys for Plaintiff
                                                       350 FRANK H. OGAWA PLAZA, FOURTH FLOOR




                                                                                                                 13                                                        ARTHUR JACQUEZ
                                                             OAKLAND CALIFORNIA 94612-2006
                                    ATTORNEYS AT LAW
                                                                  WESTLAKE BUILDING


                                                                                                (510) 451-6732




                                                                                                                 14
                                                                                                                      DATED: March 12, 2019                         UNION PACIFIC RAILROAD COMPANY
                                                                                                                 15
                                                                                                                                                                    By:    /s/ Ryan D. Wilkins     _______
                                                                                                                 16                                                        RYAN D. WILKINS
                                                                                                                                                                           Attorneys for Defendant
                                                                                                                 17                                                        UNION PACIFIC RAILROAD
                                                                                                                 18
                                                                                                                                                            DECLARATION
                                                                                                                 19
                                                                                                                                   I declare under penalty of perjury under the laws of the United States that the
                                                                                                                 20
                                                                                                                      foregoing is true and correct.
                                                                                                                 21
                                                                                                                      DATED: March 12, 2019                         HILDEBRAND, McLEOD & NELSON LLP
                                                                                                                 22

                                                                                                                 23                                                 By:    /s/ Carole M. Bosch
                                                                                                                                                                           CAROLE M. BOSCH
                                                                                                                 24                                                        Attorneys for Plaintiff
                                                                                                                                                                           ARTHUR JACQUEZ
                                                                                                                 25

                                                                                                                 26

                                                                                                                 27

                                                                                                                 28
                                                                                                                                                                   2
                                                                                                                                                                             Notice of Conditional Settlement and Joint
                                                                                                                                                                             Stipulation and [Proposed] Order Staying
                                                                                                                      2:18-cv-02825                                          the Case
                                                                                                                  1                                          ORDER
                                                                                                                  2             IT IS ORDERED THAT the case is stayed for ninety (90) days.
                                                                                                                  3             IT IS SO ORDERED.
                                                                                                                  4

                                                                                                                  5             Entered this 12th day of March 2019.
                                                                                                                  6

                                                                                                                  7                                             /s/ John A. Mendez___________________
                                                                                                                                                                THE HONORABLE JOHN A. MENDEZ
                                                                                                                  8                                             UNITED STATES DISTRICT JUDGE
                                                                                                                  9

                                                                                                                 10

                                                                                                                 11
HILDEBRAND, MCLEOD & NELSON, INC.




                                                                                                                 12
                                                       350 FRANK H. OGAWA PLAZA, FOURTH FLOOR




                                                                                                                 13
                                                             OAKLAND CALIFORNIA 94612-2006
                                    ATTORNEYS AT LAW
                                                                  WESTLAKE BUILDING


                                                                                                (510) 451-6732




                                                                                                                 14

                                                                                                                 15

                                                                                                                 16

                                                                                                                 17

                                                                                                                 18

                                                                                                                 19

                                                                                                                 20

                                                                                                                 21

                                                                                                                 22

                                                                                                                 23

                                                                                                                 24

                                                                                                                 25

                                                                                                                 26

                                                                                                                 27

                                                                                                                 28
                                                                                                                                                                3
                                                                                                                                                                        Notice of Conditional Settlement and Joint
                                                                                                                                                                        Stipulation and [Proposed] Order Staying
                                                                                                                      2:18-cv-02825                                     the Case
